This case is a companion case to No. 24180, Atlas Life Insurance Co., a Corporation, v. Oklahoma Tax Commission of the State of Oklahoma, decided this day, 170 Okla. 130, 39 P.2d 103, and as these two cases were tried together and argued together on appeal, and involve identically the same facts and law, the judgment of the trial court in this case is affirmed upon the authority of said case No. 24180.
RILEY, C.J., CULLISON, V. C.J., and SWINDALL, McNEILL, OSBORN, and BUSBY, JJ., concur. ANDREWS and WELCH, JJ., absent.